Examiner’s Comment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	As to claim 1, note was made of the combination of “so as to adjust the viscosity at which th3 device is able to remain in a substantially upright or pre-determined position” (last 2 lines), with remaining claim limitations.  Dainippon ‘806 teaches (Figure 1) an elongated member 105, with electrode 21,104 along part of its length, the interior of the channel of the member 105 receiving a second electrode 208, the second electrode being movable that shortens/extends the length of the device (106,208,105,104J).  However, the device as hole of Figure 1 includes valve 109 assembly; and thus, vertical displacement of the second electrode 208 will not adjust the viscosity at which the device is able to remain in an upright or pre-determined position as claimed.
	As to claims 20 and 34, note was made of the combination of the “stirrer”, with remaining limitations.




/ROBERT R RAEVIS/Primary Examiner, Art Unit 2861